PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
COWHAM INNOVATIONS, LLC.
Application No. 17/190,512
Filed: March 03, 2021
For: ELECTRICAL CONNECTION FORMING TOOL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed August 15, 2022, to expedite the handling of the “Petition to Revive under 37 CFR 1.37(a)” filed August 15, 2022, which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes payment of the petition fee under 1.182.  The relief requested is warranted.  Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.
	
The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed April 28, 2022, which set a statutory period for reply of three (3) months.  Accordingly, this application became abandoned on July 29, 2022.  A Notice of Abandonment was mailed on August 15, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings, (2) the petition fee of $1050, and (3) an adequate statement of unintentional delay.1 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed April 28, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.2  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


	

/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.
        2 Examiner Kim has determined the corrected drawings filed on August 15, 2022 are acceptable.